1
2
3
4
5
6                                   JS-6
7
8
9                   UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA
11
12   ANTHONY BOUYER, an             Case No.: 2:20-cv-00967-FMO-MRW
     individual,
13
14   Plaintiff,                       ORDER ON STIPULATION [15]
                                      DISMISSAL WITH PREJUDICE
15   v.
16
     KATO & ASSOCIATES, a General
17   Partnership; and DOES 1-10,
18   inclusive,

19   Defendants.
20
21
22
23
24
25
26
27
28
                            [PROPOSED] ORDER
                        DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Kato &
3    Associates (“Defendant”), the Court hereby enters a dismissal with prejudice of
4    Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall
5    bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED:       April 8, 2020                       /s/ Fernando M. Olguin
8
                                      UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
